Citation Nr: 0218787	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  00-14 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic 
epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
December 1971.  His awards and decorations included the 
Combat Infantryman Badge (CIB).

The Board of Veterans' Appeals (Board) notes that the 
issue on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision in 
February 2000.

In May 2002 the veteran provided oral testimony before a 
Decision Review Officer at the RO, a transcript of which 
has been associated with the claims file.

In passing the Board recognizes that the record shows that 
service connection is in effect for multiple disabilities 
with a combined evaluation of 80 percent.  Entitlement to 
a total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU) has been in effect since June 5, 1997.


FINDING OF FACT

Competent probative medical evidence demonstrates that the 
veteran's chronic epididymitis process probably had its 
onset in active service.


CONCLUSION OF LAW

Chronic epididymitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303(b)(d)(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records reveal episodes of acute 
epididymitis.  A history of epididymitis was noted on a 
September 1971 report of a physical examination for 
retirement from active service.

A March 1972 VA genitourinary examination report shows a 
history of treatment for episodes of acute epididymitis in 
active service without recurrence.  

Postservice VA outpatient treatment records dating from 
the late 1990's show treatment for chronic epididymitis.  
The veteran noted having recurring episodes of 
epididymitis since active service.  

The veteran submitted medical treatise evidence regarding 
epididymitis.

A July 2000 private medical statement from RHS, MD, a 
specialist in urology refers to treatment of epididymitis 
in July 1999.  The examiner attributed the veteran's 
condition to a long-standing history of epididymitis.  

In May 2002 the veteran attended a hearing before a 
Decision Review Officer at the RO.  A copy of the hearing 
transcript is on file.  The veteran related the onset of 
epididymitis to active service.

A June 2002 VA genitourinary examination report shows the 
examiner was not provided the veteran's claims folder.  It 
was noted that veteran continued to experience recurring 
epididymitis flare-ups which were treated with medication.  


The examiner's impression reflected a history of 
epididymitis in the distant past and again in the late 
1990's without pertinent history in between.  He 
essentially opined that the epididymitis in the distant 
past and again in the late 1990's were separate and 
unrelated entities.

A June 2002 addendum to the above VA genitourinary 
examination report shows that the veteran's claims file 
was made available to the examiner for review.  He opined 
that there was not a significant relationship between the 
epididymitis the veteran had in service and what he was 
experiencing currently.  He estimated a 5 to 10 percent 
possibility of a relationship between the veteran's 
previous and present epididymitis.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. 1110, 1131 (West 1991 & Supp. 
2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).


Where chronic disease is shown as such in service or 
within the presumptive period under § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).  This rule does not mean that any 
manifestation in service will permit service connection. 
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2002).

In determining whether an injury or disease was incurred 
in or aggravated in service, the evidence in support of 
the claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. 
§§ 3.303(a), 3.304.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the CAVC in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober , 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the veteran 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  


The Board is of the opinion that the new duty to assist 
law has expanded VA's duty to assist (e.g., by providing 
specific provisions requiring notice of what is required 
to substantiate a claim), and is therefore more favorable 
to the veteran.  Therefore, the amended duty to assist law 
applies.  Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty 
to notify and the duty to assist have been met to the 
extent necessary under the new law. 

Importantly, the record shows that August 2001 the RO 
notified the veteran of the VCAA.  November 2001 and June 
2002 supplemental statements of the case show the RO 
considered the veteran's current claim under the 
provisions of the VCAA. 

Notice by VA sufficiently placed the veteran on notice of 
what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record presently consists of service medical records, 
private and VA medical records with special pertinent VA 
examination report and medical opinion.  Also, the veteran 
attended a hearing before a Decision Review Officer at the 
RO in May 2002.  A copy of the hearing transcript is on 
file.  The extensive record provides a complete basis for 
determining the issue on appeal.  

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts 
pertinent to his claims is required with the duty to 
assist under both the former law and the new VCAA.  
38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002))' 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  Lastly, this 
is not a case in which the VCAA has been applied in the 
first instance. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As noted above, the RO has provided, apprised the 
veteran, and considered his claim under the new law.

As discussed above, the Board has reviewed the evidence of 
record and determined that all notification and 
development actions required by the new law and the 
implementing regulations have been completed in full.

In the circumstances of this case, further development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown , 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).

In any event, any deficiencies which may exist in the 
duties to notify and to assist the veteran in the 
development of his claim merely constitute harmless error 
as indicated below, the Board has granted the benefit 
sought on appeal.

Service Connection 

Following a comprehensive analysis of the record including 
the opinions from VA and private physicians, the Board is 
unable to conclude that the preponderance of the evidence 
is against the claim of entitlement to service connection 
for epididymitis.  
The veteran was treated for episodes of acute epididymitis 
in active service.  He maintains that he had chronically 
recurring epididymitis since service.  In July 2000 a 
private urologist noted that the veteran's present 
symptoms were related to long standing epididymitis.  A VA 
examiner in June 2002 did not totally rule out an 
etiologic relationship between the veteran's present and 
past epididymitis symptomatology.  In view of the relative 
equipoise nature of the evidence, the Board concludes that 
the benefit of the doubt must be found in favor of the 
veteran's claim, thereby warranting entitlement to a grant 
of service connection for chronic epididymitis.  


ORDER

Entitlement to service-connection for chronic epididymitis 
is granted. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

